     Case 1:21-cr-00011-RJJ ECF No. 1, PageID.1 Filed 01/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

v.

MELINDA S. BRACEY,                                       INDICTMENT

               Defendant.
                                              /

       The Grand Jury charges:

                      (Theft of Mail Contents by Postal Service Employee)

       From in or about March 2020, to on or about August 5, 2020, in Ingham County, in the

Southern Division of the Western District of Michigan,

                                    MELINDA S. BRACEY,

a Postal Service employee, knowingly stole, abstracted, and removed articles, things, and other

contents of mail.

       Specifically, the defendant was a rural carrier for the United States Postal Service for the

Stockbridge, Michigan post office. The defendant stole and opened First Class Mail, including

greeting cards, and stole cash and stored value cards (also known as “gift cards”) and other items

that had come into her possession, and which were intended to be conveyed by mail.

18 U.S.C. § 1709

                                                         A TRUE BILL


                                                         __________________________
                                                         GRAND JURY FOREPERSON
    Case 1:21-cr-00011-RJJ ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 2




ANDREW BYERLY BIRGE
United States Attorney


______________________________
CHRISTOPHER M. O’CONNOR
Assistant United States Attorney




                                      2
